Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 01/07/2021. In virtue of this communication prosecution is reopened and this action addresses the claims of the 08/14/2020 response. In that response, claims 1 and 6 – 9 were amendment. Claims 1 - 9 are currently pending in the instant application.
Response to Argument
2.	Applicant’s arguments with respect to claims 1 - 9 have been considered.  
	Applicant argues that the Chen reference is not prior art because this application is governed by Pre-AIA  provisions. Accordingly the priority of Chen, based upon the PCT, is not valid because the PCT while designating the U.S. was not published in English. Accordingly Chen does not qualify as prior art. 
	The Examiner has reviewed Chen and the prosecution history and finds that new grounds of rejection based upon Chen were necessitated by Applicants amendments filed 08/14/2020 changing the scope of the claims. However the Examiner has reviewed Chen and finds that the priority of Chen based upon the PCT is not valid as the PCT was not published in English.  Accordingly upon reopening prosecution of this application the Examiner has applied new grounds of rejection that are also necessitated by the 08/14/2020 claim amendments. 
For support the Examiner notes the following. 

The original claims were directed to four entities: a “communication partner,” a “user equipment,” a “source base station,” and a “target base station.” As noted in the May 2020 Non Final Action, there was no embodiment reciting four entities including a “communication partner,” resulting in no reasonable interpretation of the communication partner. Accordingly based upon context of the claim, the scope of the claim required communication and signaling between four entities and the search noted in the file history. 
The 08/14/2020 claim amendments were directed to claims to three entities “user equipment,” a “source base station,” and a “target base station” and the signaling between those entities. 
On 10/07/2020 the Examiner issued a final action necessitated by the amendments changing the scope of the claims. The Examiner Applied Wei in view of Chen.  
On 01/07/2020 Applicant responded noting that this instant application has a priority date before Sept 12, 2012. As such the application is governed by pre AIA  provisions and Chen does not qualify as prior art.  
Accordingly upon reopening prosecution the new grounds of rejection recited below are necessitated by the 08/14/2020 amendment changing the scope of the claims. Because the scope has changed after the Non Final Action and the claims addressed in that action, a different searched based upon context of the claim and 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1 – 5 and 7 – 9 are rejected under 35 U.S.C. 103 as being obvious over Wei et al. (hereinafter “Wei”) (Pub # US 2015/0071146 A1), in view of Damnjanovic et al. (hereinafter “Damnjanovic”) (Pub # US 2012/0021753 A1).
Regarding claims 1, 7, and 8, Wei discloses a mobile communication system (i.e., system in Fig. 2, 3, 4A), comprising:  
a source base station (see eNB in Fig. 2, 3) configured to notify (see Step 1-1 or 2-1, Fig. 2, Fig. 3, [0045]) to a target base station (see RRH in Fig. 2, 3, also known as ‘pico node’ or SCell, and see [0004], [0005], [0037], [0059], where RRH is an SCell target for offloading UE), a transmission configuration (see Step 1-1, 2-1, and 2-7 in Fig. 2, 3, and see [0036], [0042], [0045], [0051], [0052], [0062], [0067], where Wei is discussing the eNB wishes a certain PDCH to be sent and sends the RRH and instruction to send the PDCH with a particular SYNC part parameters and Particular MEAS part parameters, thus a transmission configuration) in response to the target base station taking over communication with a user equipment from the source base station (see [0005], [0006], [0042], [0059], [0072], [0073], where Wei is discussing that 
Wei discloses the configuration information is used to transmit a PDCH with particular pattern, pilot or CRS, which the Examiner finds in the art is inherently reference signal to be measured by the user equipment. 
However Wei does not specifically disclose a reference signal.  
In an analogous art, Damnjanovic teaches configuration information with a reference signal (see Damnjanovic, [0151] and Table 1, [0172], [0173], [0177] - [0183] and [0275] - [0278] where Damnjanovic is discussing sending Future Scheduling Information between base station over the X2 Interface, wherein the information is for channels transmitting the pilots and reference signals and shows that a pilot or CRS as discussed by Wei are reference signals. Additionally, discussing sharing the parameters for transmitting the PDCCH with reference signals to transmit between from the base stations is shared over the X2 Interface). 
Therefore, it would have been obvious one of ordinary skill in the art at the time that the invention was made to modify Wei and have the configuration information used by the target base stations to transmit a reference signal, as taught by Damnjanovic, 
Regarding claim 9, Wei discloses a user equipment (i.e., UE in Figures 2, 3), comprising:  
circuitry configured to receive and measure a pilot/common reference signal (CRS) transmitted from a target base station (see RRH in Fig. 2, 3, also known as ‘pico node’ or SCell, and see [0004], [0005], [0037], [0059], where RRH is an SCell target for offloading UE) according to a transmission configuration source base station (see Step 1-1, 1-2 in Fig. 2, 2-1, 2-2 in Fig. 3, and see [0036], [0042], [0045], [0051], [0052], [0062], [0067], where Wei is discussing the eNB wishes a certain PDCH to be sent and to be detected by certain mobile it sends the RRH an instruction to send the PDCH with a particular SYNC part parameters and Particular MEAS part parameters then sends the configuration to the mobile for detection at the RRH),
wherein the target base station receives the transmission configuration from a source base station (see eNB in Fig. 2, 3) (see Step 1-1, 2-1, and 2-7 in Fig. 2, 3, and see [0036], [0042], [0045], [0051], [0052], [0062], [0067], where Wei is discussing the eNB wishes a certain PDCH to be sent and sends the RRH an instruction to send the PDCH with a particular SYNC part parameters and Particular MEAS part parameters) in response to the target base station taking over communication with the user equipment from the source base station (see [0005], [0006], [0042], [0059], [0072], [0073], where Wei is discussing that the eNB is offloading traffic of the certain group of UEs to the RRH or SCell, thus the SCell is taking over communication). 

In an analogous art, Damnjanovic teaches configuration information with a reference signal (see Damnjanovic, [0151] and Table 1, [0172], [0173], [0177] - [0183] and [0275] - [0278] where Damnjanovic is discussing sending Future Scheduling Information between base station over the X2 Interface, wherein the information is for channels transmitting the pilots and reference signals and shows that a pilot or CRS as discussed by Wei are reference signals. Additionally, discussing sharing the parameters for transmitting the PDCCH with reference signals to transmit between from the base stations is shared over the X2 Interface). 
Therefore, it would have been obvious one of ordinary skill in the art at the time that the invention was made to modify Wei and have the configuration information used by the target base stations to transmit a reference signal, as taught by Damnjanovic, thus allowing proper bandwidth utilization in the system between source and target base stations, as discussed by Damnjanovic (see Damnjanovic, [0006]).  
Regarding claim 2, Wei in view of Damnjanovic disclose wherein the transmission configuration is a configuration related to a frequency of performing transmission of the reference signal (see Wei, [0024], [0052]-[0056], [0085] discussing the configuration information relates to an aperiodic signal and gives the pattern and other signal information, see also Damnjanovic, [0172], [0173], [0177] - [0183], discussing that the shared information include Future Scheduling Information FSI, with the frequencies).   

Regarding claim 4, Wei in view of Damnjanovic disclose wherein the source base station notifies the target base station of the presence or absence of the transmission configuration (Alternative Language, see Wei, step 2-1 and 2-7 in Fig. 2, notifying the RRH “SCell’ of presence of configuration information, and see also Damnjanovic, [0172], [0173], [0177] - [0183], discussing that the sending the shared information include Future Scheduling Information FSI, with the frequencies. Thus Wei at least shows presence and Damnjanovic is discussing future configuration information thus currently and absence and in the future a presence).     
Regarding claim 5, Wei in view of Damnjanovic disclose wherein the source base station notifies the target base station of a frequency of a carrier for transmitting the reference signal to the user equipment (see Wei, [0024], [0052]-[0056], [0085] discussing the configuration information relates to an aperiodic signal and gives the pattern and other signal information, and see also Damnjanovic, [0172], [0173], [0177] - [0183], discussing that the shared information include Future Scheduling Information FSI, with the frequencies and periods).   


Regarding claim 6, Wei and Damnjanovic disclose wherein the source base station sends a configuration signal to the target, inherently interpretable as a request (see Wei, [0066]).
Wei and Damnjanovic do not specifically the source base station requests the target base station to take over communication with the user equipment from the source base station.
In an analogous art, Capdevielle discloses the source base station requests the target base station to take over communication with the user equipment from the source base station (see Capdevielle, Fig. 1, discussing an eNB 110a communicating with an eNB 110b communicating over the X2 interface, similar to Wei and Damnjanovic, and see Capdevielle, [0133], where Capdevielle further discloses the source base station requests the target base station to take over communication with the user equipment from the source base station). 
Therefore, it would have been obvious one of ordinary skill in the art at the time that the invention was made to modify Wei and Damnjanovic, to have the source base station requests the target base station to take over communication with the user equipment from the source base station such that provides a handover more efficient when high speed users are involve, as discussed by Capdevielle (see Capdevielle, [0012], [0015]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645